          Case 1:16-cv-09526-VEC Document 107 Filed 01/27/21 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 1/27/2021
 -------------------------------------------------------------- X
 DIVERSE PARTNERS, LP, and TROY BANK & :
 TRUST COMPANY,                                                 :
                                                                :
                                              Plaintiffs,       : 16-CV-9526 (VEC)
                                                                :
                            -against-                           :     ORDER
                                                                :
 AGRIBANK, FCB,                                                 :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- :
                                                                X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 23, 2020, the parties notified the Court by joint letter that they

intended to engage a private mediator to facilitate settlement discussions (Dkt. 100);

       WHEREAS the Court ordered the parties to provide an update within three days of the

conclusion of private mediation as to whether the parties were successful in settling this matter

(Dkt. 101);

       WHEREAS on December 15, 2020, the parties informed the Court that they had engaged

a private mediator and were working with the mediator to pursue a settlement (Dkt. 106); and

       WHEREAS a bench trial is scheduled to begin in this matter on February 22, 2021;

       IT IS HEREBY ORDERED that not later than February 1, 2021, the parties must file a

joint letter updating the Court on the status of mediation.

       IT IS FURTHER ORDERED that in the parties’ joint letter due February 1, 2021, they

must confirm that they have engaged Impact Trial or another outside trial vendor to support and

host the remote aspects of the trial and provide additional information, including contact

information, on whichever third-party vendor the parties have engaged.
        Case 1:16-cv-09526-VEC Document 107 Filed 01/27/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Final Pretrial Conference in this case will be held

via Skype on February 9, 2021, at 10:00 a.m. Counsel for the parties will be sent the link to

access the Skype video conference by email.



SO ORDERED.
                                                    _________________________________
Date: January 27, 2021                              VALERIE CAPRONI
      New York, New York                            United States District Judge




                                                2
